DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the storage of an alkene” recited in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for cooling the air” in claim 23, wherein “means” is the place holder, coupled with functional language “for cooling the air” and not modified by structure.  Applicant does not disclose what structure is to be interpreted as the means therefore the specification lacks written description and the limitation is indefinite .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 23 recites the limitation “means for cooling the air” which requires interpretation under 35 U.S.C. 112(f) for reciting a place holder (nuance term) coupled with functional language and not modified by structure, however the Applicant’s specification does not disclose what structure is to be interpreted as the means and therefore requires 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 13-21 are rejected for being dependent on claim 12 while claims 23-25 are rejected for being dependent on claim 22.

Claim 12 recites the limitation “wherein the production unit for producing a liquid comprises an insulated storage of the liquid” which is indefinite for being unclear if the insulated storage is a structures or is the liquid being insulated.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the production unit for producing a liquid comprises an insulated storage which stores the liquid” for purposes of examination.


  
Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as: 
“wherein the production unit for producing the liquid comprises an insulated storage used to store the liquid, the liquid having a boiling point at the pressure inside the insulated storage of below 50 C; and 
drawing off a gas formed in the insulated storage; and 
drawing off the cooled water from the first tower, and cooling or at least partially condensing, using the cooled water, at least one portion of the gas formed in the insulated storage in order to form a first fluid of the cooled or at least partially condensed at least one portion of the gas; and 
optionally, condensing the first fluid if the first fluid is not completely condensed;  and 
sending the first fluid back to the insulated storage in liquid form.”

Claim 22 recites the limitation “n integrated unit for separating air by cryogenic distillation and for cooling, comprising a cryogenic distillation air separation unit (ASU), a line for drawing off a nitrogen- enriched gas from the air separation unit, a line for drawing off an oxygen-enriched gas from the air separation unit, this line being connected to a production unit in order to send the oxygen-enriched gas thereto, a first mass and heat exchange tower, the bottom of the first tower being connected to the line for drawing off the nitrogen-enriched gas and the top of the first tower being connected to water supply means and a line for drawing off cooled water from the first tower, wherein the production unit comprises at least one storage of a liquid product having a boiling point at the pressure of the storage, and in that the production unit comprises a reheating gas line for drawing off a gas resulting from the reheating of the liquid product of the storage, the line for drawing off the cooled water from the first tower making it possible to send cooled water to a heat exchanger connected to the reheating gas line, the exchanger being connected to the storage in order to send the cooled, or even condensed, reheating gas back thereto.” which is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as:


	a cryogenic distillation air separation unit (ASU), a line for drawing off a nitrogen-enriched gas from the air separation, a line for drawing off an oxygen-enriched gas from the air separation unit; and
	wherein the line for drawing off the oxygen-enriched gas from the air separation unit connected to a production unit in order to send the oxygen-enriched gas to the production unit; and
	a first mass and heat exchange tower, the bottom of the first mass and heat exchange tower being connected to the line for drawing off the nitrogen-enriched gas and the top of the first mass and heat exchange tower being connected to a water supply and a line for drawing off cooled water from the first mass and heat exchange tower, wherein the production unit comprises at least one storage of a liquid product having a boiling point at the pressure of the storage; and
	wherein the production unit comprises a reheating gas line for drawing off a gas resulting from the reheating of the liquid product of the at least one storage, wherein the line for drawing off the cooled water from the first mass and heat exchange tower sends the cooled water to a heat exchanger connected to the reheating gas line where heat is removed from the gas by the cooled water, and the heat exchanger is connected to the at least one storage such that the cooled, or condensed, gas is sent back to the at least one storage.” 



Claim 24 recites the limitation “comprising a storage of an alkene produced from the liquid product which is methanol, the gas originating from the storage of the alkene being cooled by means of cooled water originating from the first tower, condensed and sent back to the storage of alkene” which is indefinite for being unclear if the storage is or is not the at least one storage recited in claim 22 from which claim 24 depends.  .” Furthermore, the limitation is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the at least one storage of a liquid product comprises a storage of an alkene produced from the liquid product which is methanol, wherein a gas originating from the storage of the alkene is cooled by cooled water 

Claim 25 recites the limitation “comprising a storage of liquid methanol or of liquid propylene” which is indefinite for being unclear if the storage is part of the at least one storage of a liquid product claimed in claim 22 from which claim 25 depends.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the liquid product is liquid methanol or liquid propylene”.

Allowable Subject Matter
Claims 12 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record either alone or in combination does not explicitly teach the method according to claim 12 further comprising:
“wherein the production unit for producing the liquid comprises an insulated storage used to store the liquid, the liquid having a boiling point at the pressure inside the insulated storage of below 50 C; and 
drawing off a gas formed in the insulated storage; and 
drawing off the cooled water from the first tower, and cooling or at least partially condensing, using the cooled water, at least one portion of the gas 
optionally, condensing the first fluid if the first fluid is not completely condensed;  and 
sending the first fluid back to the insulated storage in liquid form.”

Cognard et al. (US 2014/0208798) teaches an integrated method (operation of Fig. 1) for separating air (using the “ASU”) by cryogenic distillation (Air separation units operate at cryogenic temperatures) and for cooling a gas (exhaust gas 9) from a production unit (combustion unit B which produces power) wherein: 
i. separating air in the air separation unit, which comprises at least one cryogenic distillation unit (integral with the ASU) for producing an oxygen-enriched gas (stream 5) and a nitrogen-enriched gas (stream 17); 
ii. sending the oxygen-enriched gas from the ASU to the production unit for (intended use) producing a liquid (combustion units can be used to produce power which can be used to produce liquid in a distillation system by powering compressors); and 
iii. sending nitrogen-enriched gas from the ASU to the bottom of a first tower (“lower level” of “a water cooling tower”; paragraph 0016, “a line for sending at least one portion of the nitrogen-enriched gas stream to a lower level of the tower”) for exchange of mass and heat by direct contact (paragraph 0061, “This unit comprises a cooling tower 33 wherein the water 31 comes into direct contact with nitrogen 17 coming from the apparatus for separating air ASU”), and sending water to the top (“the top” of the sending water to the top of the tower”) of the first tower, the temperature of the water entering the tower being greater (water temperature is greater since it is cooled by the nitrogen; paragraph 0023, “water is cooled in a water cooling tower that operates by direct contact with the nitrogen-enriched gas stream”) than that at which the nitrogen- enriched gas enters the first tower, 



    PNG
    media_image1.png
    462
    766
    media_image1.png
    Greyscale

Figure 1:  Fig. 1 of Cognard.

The cooled water taught by Cognard is used for cooling within the air separation unit (ASU; see paragraph 0064) and/or provide cooling to cooling unit R, by way of stream 15, for cooling exhaust (stream 9) leaving production unit B.  The prior art of record does not teach liquefying or partly liquefying the exhaust and recycling/sending the 

Shin et al. (US 2018/0170503) teaches an insulated storage (Fig. 4, T) which stores LNG and uses water to cool (in HX 132) boil off gas (from L3) from the insulated storage, after it is compressed, where the boil off gas can eventually make its way back to the insulated storage by way of lines L3.  Shin fails to teach being integrated with an air separation unit or using oxygen for production of liquid.  In general, Shin is directed at, what is known in the art, which is low boiling point liquids which are stored and experience boil off due to heat infiltration.  In order to minimize loss of the low boiling point liquid, the boil off is recondensed using refrigeration techniques not taught by Cognard.

The following is a statement of reasons for the indication of allowable subject matter:  Similar to claim 12, the prior art of record, discussed above, does not teach, either alone or in combination:  the integrated unit according to claim 22 “wherein the production unit comprises a reheating gas line for drawing off a gas resulting from the reheating of the liquid product of the at least one storage, wherein the line for drawing off the cooled water from the first mass and heat exchange tower sends the cooled water to a heat exchanger connected to the reheating gas line where heat is removed from the gas by the cooled water, and the heat exchanger is connected to the at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763